Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-18-00909-CV

                                    REFUND ADVISORY CORP.,
                                           Appellant

                                                     v.

       Albert URESTI, in his Official Capacity as Bexar County Tax Assessor-Collector,
                                      and Bexar County,
                                          Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CI08726
                              Honorable David Peeples, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 3, 2019

MOTION TO DISMISS GRANTED, DISMISSED

           Appellant has filed a motion asking this court to dismiss this appeal and to order the parties

to bear their own appellate costs. Appellees have filed a response stating they do not oppose the

motion. We, therefore, grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a). The

parties shall bear their own appellate costs. See id. 42.1(d).

                                                      PER CURIAM